Citation Nr: 0030444	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus with hammertoes.

2.  Entitlement to an evaluation in excess of 10 percent for 
a loss of lumbar spine flexion.

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of shell fragment wounds to the left upper arm and 
shoulder, with injury to Muscle Groups II, III and IV.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left forearm with 
injury to Muscle Group VII.

5.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from February 1943 to November 
1945.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran canceled a scheduled RO hearing and 
withdrew his request for a personal hearing in connection 
with his claims.

The claim of entitlement to TDIU is discussed in the remand 
portion of this decision.



FINDINGS OF FACT

1.  The probative evidence shows that the veteran has marked 
bilateral pes planus and marked hammertoes on four out of 
five toes bilaterally, resulting in pain on use but without 
recent evidence of callosities; the evidence indicates that 
complaints of incalcitrant foot pain and difficulty walking 
are largely attributable to nonservice-connected disability.

2.  The veteran manifests a slight loss of lumbar spine 
flexion with x-ray evidence of degenerative arthritis 
productive of no more than minimal disability.

3.  Residuals of a shell fragment wounds to the left upper 
arm and shoulder, are manifested by impairment of 
Muscle Groups II, III and IV, with retention of shoulder 
motion in excess of 25 degrees from the side, and without 
distinct neurologic or other impairment.

4.  Residual to a shell fragment wound to the left forearm 
are manifested by impairment of Muscle Group VII productive 
of no more than minimal disability.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
evaluation for bilateral pes planus with hammertoes have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5282 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for a loss of lumbar spine flexion have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of shell fragment wounds to the left upper arm 
and shoulder, with injury to Muscle Groups II, III and IV 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.55, 
4.56, 4.71a, 4.73 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the left forearm 
with injury to Muscle Group VII have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.55, 4.56, 4.71a, 4.73.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In July 1944, during service, the veteran was issued 
permanent metatarsal supports after temporary supports 
provided relief of painful calluses and metatarsalgia.  In 
April 1945 the veteran incurred a small, perforating, shell 
fragment wound to the mid-third of his left arm, without 
evidence of major nerve or vessel damage.  The area was 
treated with skin grafting and debridement.  Service records 
describe the injury as moderate.  The report of physical 
examination dated in November 1945, prior to discharge, 
reflects note of two eight-inch scars on the anterior aspect 
of the upper part of the left arm and shoulder; a mild loss 
of left shoulder motion; a partial loss of lumbar spine 
flexion; and moderately severe plantar callosities.

By rating decision dated in February 1946, the RO, in 
pertinent part, established service connection and assigned 
disability ratings as follows:  moderately severe plantar 
callosities, evaluated as 10 percent disabling; flexion 
weakness of the left forearm, Muscle Group V, evaluated as 20 
percent disabling; extension weakness of the left forearm, 
Muscle Group VI, with two scars, evaluated as 20 percent 
disabling; partial loss of left shoulder motion/partial loss 
of lumbar spine flexion, Muscle Group II, evaluated as 10 
percent disabling; and, left hand grip weakness, Muscle Group 
VII, evaluated as 10 percent disabling.  The RO made each 
grant effective November 30, 1945.  

In March 1947 the veteran presented for a VA examination.  
The VA examiner noted the veteran had not been hospitalized 
for his service-connected disabilities since discharge from 
service.  The examiner also noted that the veteran was 
participating in a vocational training program in the baker's 
trade at that time.  The veteran complained of foot pain, 
left arm weakness, and occasional left shoulder pain.  X-rays 
of the left shoulder showed no pathology.  The examiner noted 
the veteran's left arm scars to be well healed, but adherent.  
Moderate weakness to flexion of the left forearm, moderate 
left hand grip weakness, and some weakness of left forearm 
extension were also noted.  There was no evidence of muscle 
atrophy or nerve injury.

By rating decision dated in June 1947, the RO, in pertinent 
part, reduced the evaluation assigned to shrapnel wounds, 
with reduced flexion of the left forearm, Muscle Group V, 
from 20 percent to 10 percent.  The June 1947 rating decision 
also amended the veteran's loss of left shoulder motion to 
reflect impairment to Muscle Group III instead of Muscle 
Group II.  

At the time of VA examination conducted in May 1949 the 
veteran was employed as a manager of a cigar store.  In a 
rating decision dated in May 1949, the veteran's foot 
disability was recharacterized as bilateral plantar 
callosities with weak feet.  In that rating decision the RO 
assigned a separate 10 percent evaluation for partial loss of 
lumbar spine flexion, Muscle Group II, effective back to 
November 30, 1947.

A report of VA hospitalization in August 1952 notes the 
status of the veteran's service-connected disabilities to be 
unchanged; that report shows the veteran to have 
manifestations of neurologic impairment attributed to a 
diagnosis of paralysis agitans.  In a final decision dated in 
July 1953 the Board denied service connection for paralysis 
agitans.

In April 1960, the veteran appeared for a VA examination.  
The examiner noted the veteran was currently employed as a 
school custodian, and had lost no time from work since 
November 1958.  No paresis residual to the veteran's in-
service shrapnel wound was manifested at that time.  The VA 
examiner noted that the veteran had sustained a superimposed 
neurologic deficit since service.  Shoulder X-rays showed no 
pathology.  Examination revealed the spine to appear normal, 
with a good range of motion and without limitation or pain of 
any significance.

The examiner noted shoulder scarring and stated one scar was 
moderately adherent, cicatrized and pigmented.  There was no 
evidence of significant wasting of muscle mass.  There was no 
limitation of shoulder joint motion.  There was considerable 
tightness in posterior rotation when the veteran attempted to 
place his hand behind the back.  Evaluation of muscle power 
indicated that there was a slight loss of Group II and III 
muscles and a moderate loss of Group IV and V muscles.  There 
was no limitation of elbow, wrist or finger motion.  The left 
hand grip was noted to be quite weak.  The examiner also 
noted Grade I pes planus bilaterally with four hammer toe 
deformities on each foot and severe callosities over the 
metatarsal bones.  

In April 1960, the RO issued a corrected rating decision.  
Such set out, in pertinent part, the following service-
connected disabilities:  residuals of shell fragment wounds 
to the upper left arm and left shoulder, Muscle Groups II, 
III, V and VI, evaluated as 30 percent disabling; residuals 
of a shell fragment wound to the left forearm, Muscle Group 
VII, evaluated as 10 percent disabling; pes planus with 
plantar callosities and hammertoe deformity, bilaterally, 
evaluated as 10 percent disabling; and, partial loss of 
flexion of the lumbar spine, evaluated as zero percent 
disabling.  That rating decision also notes nonservice-
connected neuropathy of the mandibular division of the fifth 
cranial nerve on the right.

At the time of a VA examination in May 1970 the veteran 
complained of considerable foot pain.  He walked with a limp 
and evidenced a sore-footed gait.  The VA examiner noted the 
veteran was employed as a stockman and had been since January 
1965.  The examiner noted a tender callosity at the head of 
the fourth metatarsal on both feet, and also noted hammertoes 
on the second, third, fourth and fifth toes bilaterally.  

In a rating decision dated in June 1970, the veteran's foot 
disability was recharacterized as pes planus with plantar 
callosities and hammer toe deformities, bilaterally.  The RO 
assigned a 30 percent evaluation, effective October 27, 1969.  
That evaluation has remained in effect to date, with the 
exception of periods of temporary total evaluations based on 
hospitalization for foot surgeries.  The record contains VA 
outpatient reports, hospital reports and reports of periodic 
VA examination that continue to show treatment and assessment 
of bilateral foot problems.

In a rating decision dated in July 1972, the RO denied 
service connection for a circulatory disturbance resulting in 
discoloration of the veteran's toes.  In a final decision 
dated in December 1972, the Board confirmed such denial.  

VA outpatient records dated in the 1970s and 1980s reflect 
treatment for foot complaints.  In October 1980 the veteran 
complained that it was extremely difficult for him to walk or 
stand, and indicated he was having problems performing his 
work.  A summary of hospitalization from January to February 
1982 shows a diagnosis of peripheral lower extremity 
vasospastic small vessel disorder.  During that period of 
hospitalization the veteran was treated for a foot ulcer.  

The claims file contains a medical statement dated in June 
1982 and prepared by W.D.F., M.D., a physician associated 
with the veteran's place of employment.  Dr. W.D.F. indicated 
that the veteran was on permanent disability and that the 
problem was so severe it was not intended the veteran would 
be able to return to work.

A report of VA outpatient treatment in June 1982 notes 
follow-up for dysesthesia of the feet.  The veteran reported 
that the use of orthotics was only invariably helpful.  The 
examining physician indicated the veteran's feet looked the 
best that physician had seen them, without open sores or 
callosities, although examination was suggestive of abnormal 
weight distribution.

The veteran presented for a VA examination in September 1982.  
The examiner noted that the veteran had worked as a stockman 
for decades, and that such was mainly stand-up type work.

The VA examiner reported that in January 1982, because of 
persistent foot pain and trouble with his back the veteran 
was advised to retire.  The veteran reported awakening in the 
morning with feet so painful he would be unable to go to 
work, at least once a month, for the past several years.  The 
examiner noted that the veteran had significant vascular 
problems in his feet, and that part of the veteran's foot 
pain was due to callus formation and degenerative arthritis 
and the other part is due to ischemic changes due to 
insufficient blood supply to the toes and foot.  The examiner 
also noted that the veteran left arm limitations made him 
less efficient on the job.

The examiner noted that the veteran's back problems were 
"transient and intermittent in nature" and "more of a 
nuisance than a disability."  However, the examiner stated 
that the combination of the veteran's left shoulder injury, 
feet and back contributed to his inability to continue in his 
job as a stockman.  The examiner concluded that if you put 
the veteran's problems together with his training, skills, 
11th grade education and age, one could appreciate his 
inability to obtain gainful employment.

A report of private evaluation dated in July 1986 reflects 
that the veteran was status post surgery times two for his 
feet, with residual mild hammertoe deformities, mild callus 
formation on the metatarsal head areas of the first and fifth 
toes, and mild bunionette of the left foot, with some 
hyperextension deformities of the distal interphalangeal 
joint of the toes and a fungal infection of the nail beds.  
The private physician indicated the veteran's main problem 
with the aching and twitching in his feet was probably on a 
circulatory basis.

VA outpatient reports dated from November 1990 to December 
1991 reflect continued care in the podiatry clinic.  

In February 1997, the RO received the veteran's request for 
increased ratings for his service-connected disabilities.  
His representative indicated treatment only by VA facilities 
and not by private physicians.  The RO requested VA 
outpatient treatment records beginning from in or around 
March 1995.  The records received are summarized, in 
pertinent part, as follows:

A VA outpatient record dated in June 1994 shows treatment for 
mycotic nails, without evidence of foot ulcers.  Records 
dated in June and July 1995 note foot pain, with the 
recommended use of orthotics.  A record dated in 
November 1996 shows complaints of bilateral plantar surface 
forefoot pain and right ankle instability.  The veteran 
denied a significant improvement in his discomfort with the 
use of orthotics.  The physician noted no other intervention 
was warranted as several different braces and inserts had 
been tried without significant improvement to the veteran.  

In April 1997, the veteran presented for a VA examination.  
He reported use of orthopedic shoes and inserts, and also 
reported using a cane when walking long distances.  Physical 
examination revealed no callosities.  There was a hammer toe 
deformity of the second and third digits bilaterally.  Foot 
alignment was normal with the exception of evidence of severe 
misalignment of the left foot with the medial metatarsal 
beyond the weigh bearing line.  The veteran was noted to wear 
an orthopedic device for possible ankle instability and a 
foot drop.  Also noted was peripheral neuropathy thought to 
be secondary to diabetes.  

In April 1997, the veteran's left shoulder/arm was also 
examined.  He complained of difficulty raising his arms fully 
in front of him but reported good grip and forearm strength.  
Examination revealed four out of five strength of the 
deltoid, biceps, triceps, wrist flexors, wrist extenders and 
grip.  There was no evidence of atrophy or fasciculations.  
The examiner opined that the veteran had a moderate loss of 
muscle function in the shoulder, and no loss in the forearm 
muscles.  The examiner noted the veteran was right-hand 
dominant and that the injures were on the left side.  The 
veteran manifested 80 degrees of wrist flexion and 60 degrees 
wrist extension on the left.  The veteran evidenced 90 
degrees elbow flexion, with zero degrees elbow extension on 
the left, and, 80 degrees shoulder abduction and 60 degrees 
forward shoulder flexion on the left.  The veteran was unable 
to reach with his left arm and touch his right upper back.  
X-rays showed findings consistent with a mild degree of 
acromioclavicular joint separation and a possible rotator 
cuff tear.  

Pertinent to the veteran's back, the April 1997 VA examiner 
noted that the veteran denied that his back hurt or caused 
problems.  There was no evidence of spinous tenderness and no 
muscle spasm.  X-rays showed mild degenerative joint disease.  
The diagnosis was mild degenerative joint disease of the 
lumbar spine without significant impairment in function.

In a rating decision dated in July 1997, the RO increased the 
rating assigned to the veteran's lumbar spine from zero to 10 
percent, effective February 5, 1997.

VA evaluation in September 1998 showed a history of foot 
ulcers, without current ulcer, and also noted an abnormally 
shaped foot, with foot and ankle weakness.

In November 1998, the veteran presented for a VA examination.  
The examiner noted the veteran's history of hammertoe repair 
of the right fourth and left fourth and fifth toes in 1974; 
bilateral fourth metatarsal osteotomies in January 1979; an 
infected plantar callus of the right great toe in 1982; and 
extensive follow-up thereafter.  The VA examiner also noted 
the veteran's historical diagnoses of bilateral foot pain 
with peripheral neuropathy associated with adult onset 
diabetes mellitus.  The VA examiner noted that the veteran 
had been fitted with bilateral foot orthotics.  The veteran 
continued to complain of foot pain with walking and was using 
a cane at the time of examination.  The VA examiner also 
noted that the most recent private diagnoses of 
metatarsalgia, biomechanical decreased fat pad and foot 
rigidity; and, mild peripheral motor and sensory neuropathy 
secondary to diabetes mellitus.  The examiner also noted the 
veteran's employment history, to include the veteran's report 
of leaving employment with a telephone company because he 
couldn't work on his feet all day.  The veteran complained of 
being unable to lift weight greater than 20 pounds due to 
shoulder pain and reported that he had trouble rotating his 
shoulder.  He also complained of aching feet with walking any 
distance and stated that his back really bothered him at 
times.

Physical examination in November 1998 revealed no callus 
formation on the plantar surfaces of the feet.  There was 
evidence of marked pes planus.  There was also evidence of 
marked hammertoe deformities of the second, third, fourth and 
fifth toes bilaterally.  The veteran had difficulty standing.  
The examiner noted scarring on the upper half of the left 
arm, with biceps atrophy, extending to the shoulder girdle.  
The veteran had left shoulder anterior elevation restricted 
to 55 degrees, lateral abduction to 60 degrees, internal 
rotation to 20 degrees and external rotation to 25 degrees.  
There was no significant atrophy of the forearm muscles.  
There was evidence of wrist dorsiflexion to 48 degrees and 
palmar flexion to 65 degrees.  The veteran had 70 degrees 
external rotation and 90 degrees internal rotation of the 
elbow.  There was slight tenderness to percussion of the 
back.  There was a good range of motion.  There was evidence 
of moderate paraspinal muscle spasm on flexion.

The diagnoses were metatarsalgia, biomechanical with 
decreased fat pad and foot rigidity; mild peripheral motor 
and sensory neuropathy secondary to diabetes mellitus; status 
shell fragment would of the left upper arm and shoulder with 
disability noted; pes planus with disability bilaterally; no 
plantar callosity is noted this exam; marked hammertoe 
deformity both feet; slight loss range of lumbar spine 
motion, minimal disability; and, residual shrapnel fragment 
wound of the left forearm, minimal disability.

Subsequent VA outpatient records contain no findings 
pertinent to the disabilities at issue herein.

The RO's June 1999 rating decision shows service-connected 
disabilities characterized and rated as follows:  bilateral 
pes planus with hammertoes, evaluated as 30 percent 
disabling; residuals of shell fragment wounds to the left 
upper arm and shoulder, Muscle Groups II, III, and IV, 
evaluated as 30 percent disabling; a shell fragment wound of 
the left forearm, Muscle Group VII, evaluated as 10 percent 
disabling; and, loss of flexion of the lumbar spine, 
evaluated as 10 percent disabling.

Rating Evaluations

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(1999).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1999).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Moreover, the 
Court has held that consideration of functional loss due to 
pain is not required when the assigned rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Initial Matters

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)).

In this case the veteran has been examined by VA pertinent to 
his claims for increases as recently as November 1998.  The 
report of such examination is responsive to the rating 
criteria utilized in determining the propriety of rating 
assignments.  Moroever, the veteran has identified recent 
treatment only at VA facilities.  The RO has requested and 
obtained such records, which have been considered in 
connection with the veteran's appeal.  Accordingly, the Board 
may proceed to address the veteran's rating claims herein 
below.

Pes planus with hammertoes

Thirty-eight C.F.R. § 4.71a, Diagnostic Code 5282 pertains to 
hammer toes and provides for a maximum 10 percent evaluation 
unilaterally where all toes are involved.  In this case the 
veteran does not warrant separate evaluations for his 
hammertoes insofar as he has hammertoes on only four toes on 
each foot.  The regulation provides for a compensable 
evaluation only where all toes are affected.  See, Id.  Where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).

The veteran is currently in receipt of a 30 percent 
evaluation, assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which pertains to evaluation of acquired flatfeet and 
provides for assignment of a 30 percent evaluation where 
there is a severe condition with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and/or 
characteristic callosities.  A pronounced bilateral condition 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendoachillis on manipulation, not improved by orthopedic 
shoes or appliances warrants assignment of a 50 percent 
evaluation. 

The Board emphasizes that the currently assigned 30 percent 
evaluation has been in effect for decades, with the exception 
of periods of hospitalization/surgery during which the 
veteran was assigned temporary total evaluations.  Records 
are consistent in noting bilateral pes planus and treatment 
for calluses, as well as noting the veteran's complaints of 
pain with prolonged walking and standing.  Such factors are 
consistent with assignment of a 30 percent evaluation.  More 
recent examinations continue to note the veteran's complaints 
of pain, but specifically note the absence of plantar 
calluses.  

The Board has considered the veteran's complaints of 
continued and extreme pain, even with the use of orthotics, 
as well as examination evidence of difficulty in ambulation, 
standing, etc.  Medical records document the severe and 
chronic nature of the veteran's pes planus, and further show 
evidence of increased disability due to foot pain.  However, 
such records are clear in attributing a measure of the 
veteran's foot pain to his nonservice-connected vascular 
problems and/or diabetes mellitus.  For example, a VA 
treatment note in June 1982 notes questions the helpfulness 
of orthotics but reflects that the veteran was being treated 
for dysesthesia of his feet in connection with such 
conclusion.  The September 1982 VA examiner noted the 
combined problems of pes planus and a vascular disease 
affecting the veteran's feet.  That examiner indicated that 
the veteran's pain was due in part to degenerative arthritis 
of the feet, callus formation, and ischemic changes affecting 
the feet and toes.  The veteran is not service-connected for 
degenerative arthritis or ischemic changes in the feet and, 
again, current evidence shows no callus formations.  
A private report dated in 1986 also cites the veteran's main 
feet problems as vascular in nature.  

Thirty-eight C.F.R. § 4.57 (1999) provides that the 
congenital condition of flatfoot, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable.  That 
regulation continues to note that in the acquired condition, 
it is to be remembered that depression of the longitudinal 
arch, or the degree of depression, is not the essential 
feature.  The attention should instead be given to anatomical 
changes, as compared to normal, in the relationship of the 
foot and leg, particularly to the inward rotation of the 
superior portion of the os calcis, medial deviation of the 
insertion of the Achilles tendon, and the medial tilting of 
the upper border of the astragalus.  The regulation notes 
that the plantar surface of the foot is painful and shows 
demonstrable tenderness, and manipulation of the foot 
produces spasm of the Achilles tendon, peroneal spasm due to 
adhesion about the peroneal sheaths, and other evidence of 
pain and limited motion.  In severe cases there is gaping of 
bones on the inner border of the foot, and rigid valgus 
position with loss of the power of inversion and adduction.

The preponderance of the evidence in this case shows that the 
veteran's pes planus has remained relatively static or has 
even improved over the years insofar as recent records are 
absent note of callosities as compared to the historic 
record.  The evidence does not, in any case, reflect that the 
veteran's pes planus and disability resulting solely 
therefrom is pronounced.  There is no recent evidence of 
marked inward displacement bilaterally and no evidence of 
severe spasm of the tendoachillis on manipulation.  Nor does 
the evidence show that the veteran's pes planus is unimproved 
by orthopedic shoes or appliances; rather that his overlying 
circulatory problems and resulting pain are not improved with 
the use of orthotics.  Similarly, the preponderance of the 
evidence reflects extreme foot pain due to vascular 
complications unrelated to the veteran's period of service.  
As such a higher evaluation is not warranted pursuant to 
Diagnostic Code 5276.

The Board notes that the veteran is otherwise in receipt of 
the maximum available rating based on pertinent criteria in 
the rating code pertaining to disorders of the foot, see 
38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279, 5280, 5281, 
5283 and 5284 (1999), and does not have claw foot to warrant 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5278 
(1999).  The Board has also considered the propriety of 
separate ratings, for example under Diagnostic Code 5276 and 
5284, but notes that such would violate the rule against 
pyramiding in effect doubly compensating the veteran for his 
foot symptomatology.  See 38 C.F.R. § 4.14.  Accordingly, no 
higher rating is warranted and the veteran's claim is denied.

Lumbar spine

The veteran is currently in receipt of a 10 percent 
evaluation based on limitation of lumbar spine flexion 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under 
that code slight limitation is evaluated as 10 percent 
disabling; moderate limitation is evaluated as 20 percent 
disabling and severe limitation is evaluated as 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 
competent evidence of record shows the veteran to manifest a 
good range of lumbar motion with at most, flexion limitation 
characterized as mild.  There is no objective evidence of 
more than slight lumbar motion limitation to warrant 
assignment of a higher evaluation under Diagnostic Code 5292.  

The Board has also considered the X-ray evidence of mild 
lumbar arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
applies to degenerative arthritis and provides that such is 
evaluated based on limitation of motion of the affected part.  
Thus, separate evaluations under Diagnostic Code 5292 and 
5003 would violate the rule against pyramiding, see 38 C.F.R. 
§ 4.14, doubly compensating the veteran for lumbar spine 
motion limitation.

The Board further recognizes that the most recent VA 
examination report, dated in November 1998, shows evidence of 
back spasm.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999) 
provides for assignment of a 20 percent evaluation where 
there is muscle spasm on extreme forward bending and a loss 
of unilateral spine motion.  The veteran in this case does 
not, however, manifest a loss of unilateral spine motion, nor 
is there any other objective evidence of spasm in the record.  
Diagnostic Code 5295 otherwise provides that characteristic 
pain on motion, such as that consistently complained of by 
the veteran and noted in the record, warrants only a 10 
percent evaluation.  Slight subjective symptoms warrant only 
a zero percent evaluation.  Id.  Thus, application of such 
code would not result in a higher rating to the veteran.  Nor 
would separate ratings be warranted insofar as Diagnostic 
Code 5295 includes contemplation of motion limitation.  See 
38 C.F.R. § 4.14.

The Board further notes the absence of objective evidence of 
the factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
fact, the most recent VA examination report specifically 
notes only minimal disability.  Also notable are past 
notations that the veteran denied significant back problems 
and physician's notes of no significant, objective back 
disability.  In sum, the veteran's lumbar spine disability is 
manifested by complaints of back pain and discomfort without 
evidence of significant motion limitation, or other 
symptomatology to warrant assignment of an increased rating.  
His claim is denied.

Left shoulder, upper arm and forearm

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56.  The Board is aware that the rating 
criteria for muscle group injuries were changed, effective 
July 3, 1997.  See 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 
5301-5329.  Thirty-eight C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved.  The veteran's claim arose subsequent 
to the July 1997 revision, and only the new version of the 
laws and regulations are applicable.  VAOPGCPREC 3-2000 
(2000).

Thirty-eight C.F.R. § 4.56(b) provides that a through-and-
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  Thirty-eight C.F.R. § 4.56(c) provides that for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  

38 C.F.R. § 4.56(d) sets out that disabilities resulting from 
muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows: 

(1) Slight disability of muscles.  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of  muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars  indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles.  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for Treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  
(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56 (as amended at 62 Fed. Reg. 30235 (1997)).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1999).  The evidence 
shows the veteran is right-hand dominant.  Thus, his left 
upper extremity is his minor extremity for rating purposes.

Records reflect involvement of Muscle Groups II, III and IV 
in the left upper arm.  

38 C.F.R. § 4.73, Diagnostic Code 5302 pertains to Muscle 
Group II, which includes the pectoralis major II 
(costosternal), latissimus dorsi and teres major, the 
pectoralis minor, and the rhomboid, and controls depression 
of the arm from vertical overhead to hanging at the side of 
the body and downward rotation of the scapula.  A maximum 30 
percent evaluation is warranted for severe muscle impairment 
of the minor arm.  

38 C.F.R. § 4.73, Diagnostic Code 5303 pertains to Muscle 
Group III, which consists of the pectoralis major I 
(clavicular), and the deltoid, the primary function of which 
is elevation and abduction of the arm to the level of the 
shoulder.  A maximum 30 percent evaluation is warranted for 
severe muscle impairment of the minor arm.  

38 C.F.R. § 4.73, Diagnostic Code 5304 pertains to Muscle 
Group IV, which consists of the supraspinatus, infraspinatus 
and teres minor, the subscapularis, and the coracobrachialis 
and which controls stabilization of the shoulder against 
injury in strong movements, holding the head of the humerus 
in socket, abduction, and outward rotation and inward 
rotation of arm.  A maximum 20 percent evaluation is 
warranted for severe muscle impairment of the minor arm.

In pertinent part, 38 C.F.R. § 4.55(d), as amended at 62 Fed. 
Reg. 30235 (1997), provides that the combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except ees from the side.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (1999).  The evidence does not 
show left shoulder abduction limited to 25 degrees from the 
side of any ankylosis of the veteran's shoulder joint.  The 
currently assigned 30 percent is lower than the percentage 
warranted for unfavorable ankylosis, consistent with 
38 C.F.R. § 4.55(d).  Insofar as injury to Muscle Group, II, 
III and IV results a limitation of shoulder motion with pain 
and discomfort, separate ratings under Diagnostic Codes 5302, 
5303 and 5304 are not warranted.  See 38 C.F.R. §§ 4.14, 
4.55.  The assigned 30 percent rating is thus the maximum 
available based on muscle injury to the left upper, minor, 
arm under 38 C.F.R. § 4.73.  

The Board has considered the applicability of diagnostic 
codes pertinent to orthopedic impairment.  Specifically, the 
Board acknowledges evidence showing a limitation of left 
shoulder motion.  However, the medical evidence does not show 
shoulder abduction limited to 25 degrees from the side to 
warrant assignment of a 30 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (1999).  Moreover, with respect 
to any impairment of the clavicle or scapula, see 
38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 (1999), the 
maximum rating for such under the Schedule is 20 percent, 
less than what the veteran currently has.  The record is 
consistent in showing no neurologic damage to the left upper 
extremity attributable to the veteran's service-connected 
shrapnel wound.  Thus, 38 C.F.R. § 4.124a (1999) is not for 
consideration.  Also, although the veteran does have scarring 
on his left upper arm residual to his shrapnel wound, a 
separate evaluation is not warranted insofar as such scarring 
does not result in separate and distinct left upper arm and 
shoulder disability.  38 C.F.R. § 4.56, pertinent to the 
severity of muscle damage, includes consideration of factors 
such as adherent scarring resulting in manifestations such as 
motion limitation or discomfort.  Thus a separate evaluation 
based on scarring is not warranted in this case.  See 
38 C.F.R. § 4.14.

The Board has also considered the factors mandated for 
consideration by the Court in DeLuca, however, this is a 
situation where the assigned evaluation is the maximum for 
limitation of shoulder motion and application of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 will not operate to afford 
the veteran a higher evaluation.  

The record further reflects the veteran incurred injury to 
his left forearm, Muscle Group VII.  Thirty-eight C.F.R. 
§ 4.73, Diagnostic Code 5307 pertains to Muscle Group VII, 
the primary function of which is flexion of the wrist and 
fingers.  The muscles involved are those arising from the 
internal condyle of the humerus, the flexors of the carpus 
and long flexors of fingers and thumb, and the pronator.  
That code provides for assignment of a 10 percent evaluation 
for moderate impairment of the minor arm.  Moderately severe 
impairment warrants assignment of a 20 percent evaluation and 
severe impairment warrants assignment of a 30 percent 
evaluation.  

The veteran is currently in receipt of a 10 percent 
evaluation under Diagnostic Code 5307.  The record does not 
reflect signs of significant muscle impairment pertinent to 
the left forearm such as atrophy.  Although past records 
indicated decreased left hand grip, the April 1997 VA 
examiner noted no loss of muscle function in the forearm.  
The Board finds probative the conclusion reached by the 
November 1998 VA examiner, i.e., that there was only minimal 
forearm disability residual to the veteran's shrapnel wound.  
Thus, an increased rating is not warranted based on more 
severe impairment of muscle function under Diagnostic Code 
5307.

There is also no evidence of a compensable degree of wrist 
flexion limitation, the function affected by Muscle Group 
VII, to warrant assignment of a more than a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(1999).  The Board again notes the absence of neurologic 
damage attributable to the veteran's shell fragment wound to 
the forearm, see 38 C.F.R. § 4.124a (1999), the absence of 
left forearm scarring, see 38 C.F.R. § 4.118, and the absence 
of additional motion limitation or functional impairment due 
to pain or other factors under 38 C.F.R. § 4.40, 4.45, 4.59.  
Finally, the Board notes that separate ratings based on 
muscle and joint damage are not in this case warranted 
insofar as the same manifestations result.  See Esteban, 
supra.


ORDER

An evaluation in excess of 30 percent evaluation for 
bilateral pes planus with hammertoes is denied.

An evaluation in excess of 10 percent for a loss of lumbar 
spine flexion is denied.

An evaluation in excess of 30 percent for residuals of shell 
fragment wounds to the left upper arm and shoulder, with 
injury to Muscle Groups II, III and IV is denied.

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the left forearm with injury to 
Muscle Group VII is denied.


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).

The veteran completed 11 years of schooling.  He reportedly 
last worked as a stockperson in or around December 1981.  He 
claims an inability to work due to his service-connected 
disabilities.

Service connection is in effect for residuals of shell 
fragment wounds to the upper left and left shoulder, Muscle 
Groups II, III, V and VI, evaluated as 30 percent disabling; 
residuals of a shell fragment wound to the left forearm, 
Muscle Group VII, evaluated as 10 percent disabling; pes 
planus with plantar callosities and hammertoe deformity, 
bilaterally, evaluated as 30 percent disabling; and for a 
partial loss of flexion of the lumbar spine, evaluated as 
10 percent disabling; for a combined 60 percent evaluation.  
The veteran has no other adjudicated service-connected 
disabilities. 

The veteran's disabilities affect one body system, i.e., the 
orthopedic system; thus, he meets the percentage criteria 
under 38 C.F.R. § 4.16(a).  However, entitlement to a total 
compensation rating must be based solely on the impact of the 
veteran's service-connected disability on his ability to keep 
and maintain substantially gainful work.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).  Such 
determination is made without regard to nonservice-connected 
disability or age.  The question in a total rating case based 
upon individual unemployability due to service-connected 
disability is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  

In a final decision dated in October 1983, the Board denied 
the veteran entitlement to TDIU benefits.  In that decision 
the Board considered the veteran's disabilities, which 
combined to a 60 percent evaluation, and also considered the 
veteran's reported completion of 11 years of schooling and 
his work experience as a stockman.  The Board particularly 
considered the statement offered by Dr. W.D.F., alongside the 
VA treatment notes and report of VA examination also dated in 
1982.  The Board cited the veteran's retention of a 
significant range of left shoulder and arm motion, his 
ability to utilize his fingers, and his ability to ambulate 
without assistance.  The Board acknowledged that the 
veteran's foot disability could interfere with work requiring 
prolonged standing or walking, but noted both that the 
veteran suffered from a nonservice-connected vascular 
disorder affecting his lower extremities, and also that the 
evidence was not persuasive in showing that the veteran was 
precluded from all work due to his service-connected 
disabilities.

An application for TDIU benefits, received in October 1998, 
reflects that the veteran reportedly last worked in 1981.  He 
identified work as a stockman for the same company from 1962 
to 1981.  He stated he left that job due to disability.  He 
reported no time lost from illness during such period of 
employment.  He indicated he completed 11 years of school and 
had no other education or training.  

The veteran was last examined in November 1998.  That 
examiner considered the severity of the veteran's multiple, 
service-connected disabilities and reported detailed findings 
relevant to such but did not provide any opinion as to the 
impact of the service-connected disabilities on the veteran's 
employability. ia v. Brown, 7 Vet. App. 294, 
297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1998).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the veteran's TDIU claim is returned for the 
following:

1.  The RO should contact the veteran and 
request that he furnish information as to 
any treatment he has received since 
September 1999 for the conditions at 
issue in this appeal.  The veteran should 
also furnish information as to any 
employment records that would support his 
claim for TDIU.  The RO should then take 
all necessary steps to obtain any of 
those records not currently a part of the 
claims file and associate them with that 
folder.

2.  The RO should make the veteran's 
claims folder and a copy of this decision 
and remand available to the examiner who 
conducted the November 1998 examination, 
if available.  That examiner is requested 
to provide an opinion as to whether the 
veteran's service connected disabilities 
would more likely than not preclude him 
from maintaining employment for which he 
would otherwise be qualified.  If the 
November 1998 VA examiner is not 
available, the RO should afford the 
veteran an examination in order to obtain 
the necessary opinion.  The physician 
providing such opinion should state the 
rationale for all conclusions reached.

2.  The veteran is advised he has the 
right to submit additional evidence and 
argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to TDIU with 
consideration of all current laws and 
regulations, and after ensuring that any 
required notices have been provided.  If 
the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
Veterans Law Judge
	Board of Veterans' Appeals

 


- 28 -


